Exhibit 99.1 FOR IMMEDIATE RELEASE Contact:Lisa M. O’Neill Executive Vice President and Chief Financial Officer (574) 267-9125 lisa.oneill@lakecitybank.com Lakeland Financial Reports Strong First Quarter Performance Net Income Increases 12% and Dividend Increases 17% Warsaw, Indiana (April 27, 2015) – Lakeland Financial Corporation (Nasdaq Global Select/LKFN), parent company of Lake City Bank, today reported net income of $11.1 million for the first quarter of 2015, an increase of 12% versus $9.9 million for the first quarter of 2014. Diluted net income per common share also increased 12% to $0.66 versus $0.59 for 2014. “Our net income and earnings per share performance represents a record for the first quarter and are an excellent start to 2015. The Lake City Bank team continues to make inroads in the Indiana communities we serve and we are well positioned for continued future growth,” commented David M. Findlay, President and Chief Executive Officer. “We remain 100% committed to our clients, shareholders, communities and team members and these results continue to benefit all of these constituencies.” Return on average total equity for the first quarter of 2015 improved to 12.32% from 12.25% in the first quarter of 2014 and 12.27% for the linked fourth quarter of 2014. Return on average assets for the first quarter of 2015 increased to 1.31% up from 1.26% in the first quarter of 2014. The company’s tangible common equity to tangible assets ratio was 10.58% at March 31, 2015, compared to 10.18% at March 31, 2014 and 10.41% at December 31, 2014. As previously announced, the board of directors approved a cash dividend for the first quarter of $0.245 per share, payable on May 5, 2015, to shareholders of record as of April 25, 2015. The quarterly dividend represents a 17% increase over the $0.21 quarterly dividends paid in the last threequarters of 2014 and inthe first quarter of 2015. "This significant increase in our dividend is a reflection of the strength of our balance sheet and our positive outlook for the future. Through consistently strong earnings momentum over a long period of time, we have built a fortressbalance sheet that supports this 17% increase in our dividend to shareholders,” observed Findlay. Average total loans for the first quarter of 2015 were $2.75 billion, an increase of $216.2 million, or 9%, versus $2.54 billion for the comparable period of 2014. Total loans outstanding grew $198.0 million, or 8%, from $2.57 billion as of March 31, 2014 to $2.77 billion as of March 31, 2015. On a linked quarter basis, average total loans increased by $23.6 million, or 1%, from $2.73 billion for the fourth quarter of 2014 to $2.75 billion for the first quarter of 2015. “We grew our commercial and industrial and our commercial real estate loan portfolios by $59.6 million during the quarter. While this healthy growth was offset by seasonal reduction in borrowings in our agribusiness sector, it was a great start to the year and we are pleased with the growth in our core commercial lending business. The greatest impact we can have on our Indiana communities and our regional economy is to stay focused on growing the loan portfolio.” observed Findlay. “Importantly, our loan growth has been funded with core deposit growth.” 1 Average total deposits for the first quarter of 2015 were $2.94 billion, an increase of $294.6 million, or 11%, versus $2.64 billion for the corresponding period of 2014. Total deposits grew $255.5 million, or 9%, from $2.74 billion as of March 31, 2014 to $2.99 billion as of March 31, 2015. In addition, total core deposits increased $275.0 million, or 11% from $2.60 billion at March 31, 2014 to $2.87 billion at March 31, 2015. Despite the prolonged low interest rate environment including downward pressure on loan yields, the company’s net interest margin was virtually unchanged at 3.27% for the first quarter of 2015, versus 3.28% for the linked fourth quarter of 2014. Net interest income increased $1.0 million or 4% to $25.7 million for the first quarter of 2015, versus $24.7 million in the first quarter of 2014. Net interest margin was 3.38% in the first quarter of 2014. The decline in net interest margin in the first quarter of 2015 compared to the first quarter 2014 resulted from a 9 basis point decline in earning asset yields and a 2 basis point increase in cost of funds. For the ninth consecutive quarter, the company did not record a provision for loan losses. The absence of a provision for loan losses was generally driven by continued stabilization and improvement in key loan quality metrics, including appropriate reserve coverage of nonperforming loans, continuing signs of stabilization of the economic conditions of the company’s markets and sustained signs of improvement in its borrowers’ performance and future prospects. The company’s allowance for loan losses as of March 31, 2015 was $45.7 million compared to $46.1 million as of March 31, 2014 and $46.3 million as of December 31, 2014. The allowance for loan losses represented 1.65% of total loans as of March 31, 2015 versus 1.79% at March 31, 2014 and 1.67% as of December 31, 2014. The allowance for loan losses as a percentage of nonperforming loans was 293% as of March 31, 2015, versus 306% as of March 31, 2014, and 338% as of December 31, 2014. Nonperforming assets decreased $191,000, or 1%, to $16.1 million as of March 31, 2015 versus $16.3 million as of March 31, 2014. On a linked quarter basis, nonperforming assets were $2.1 million, or 15%, higher than the $14.0 million reported as of December 31, 2014. The increase in nonperforming assets during the first quarter of 2015 primarily resulted from placing three commercial credits on nonaccrual status. The ratio of nonperforming assets to total assets at March 31, 2015, was 0.46% versus 0.50% at March 31, 2014 and 0.41% at December 31, 2014. Net charge-offs to average loans were 0.09% for the first quarter of 2015 compared to 0.42% for the first quarter of 2014 and 0.02% for the fourth quarter of 2014. Net charge-offs totaled $585,000 in the first quarter of 2015 versus net charge-offs of $2.7 million during the first quarter of 2014 and net charge-offs of $125,000 during the linked fourth quarter of 2014. The company’s noninterest income increased 5% to $7.8 million for the first quarter of 2015 versus $7.4 million for the first quarter of 2014. Noninterest income was positively impacted by increases in mortgage banking income due to higher production volumes, as well as increases in service charges on deposit accounts, wealth advisory fees and loan, insurance and service fees. Offsetting these increases was a decrease in investment brokerage fees driven by lower production volumes. The company’s noninterest expense increased by 1% to $16.9 million in the first quarter of 2015 compared to $16.8 million in the first quarter of 2014. Salaries and employee benefits decreased by $264,000 in the first quarter of 2015 versus the same period of 2014. The decrease in salary and employee benefits was driven by lower employee benefit costs and lower commissions paid on investment brokerage fees. Professional fees decreased by $111,000 driven by lower legal fees. Data processing fees increased by $276,000 due to technology related expenditures with the company’s core processor and other technology based providers to enhance the delivery of electronic bankingalternatives and improve commercial product solutions. Equipment costs increased due to higher depreciation expense. Corporate and business development expense increased during the quarter due to higher advertising and marketing expenses. The company's efficiency ratio was 50% for the first quarter of 2015, compared to 52% for the first quarter of 2014 and 50% for the linked fourth quarter of 2014. 2 Lakeland Financial Corporation is a $3.5 billion bank holding company headquartered in Warsaw, Indiana. Lake City Bank, its single bank subsidiary, is the fourth largest bank in the state, and the largest bank 100% invested in Indiana. Lake City Bank operates 46 offices in Northern and Central Indiana, delivering technology driven and client-centric financial services solutions to individuals and businesses. Information regarding Lakeland Financial Corporation may be accessed on the home page of its subsidiary, Lake City Bank, at www.lakecitybank.com . The company’s common stock is traded on the Nasdaq Global Select Market under “LKFN.” In addition to the results presented in accordance with generally accepted accounting principles in the United States of America, this earnings release contains certain non-GAAP financial measures. Lakeland Financial believes that providing non-GAAP financial measures provides investors with information useful to understanding the company’s financial performance.Additionally, these non-GAAP measures are used by management for planning and forecasting purposes, including measures based on “tangible common equity” which is “common stockholders’ equity” excluding intangible assets, net of deferred tax. A reconciliation of these non-GAAP measures to the most comparable GAAP equivalent is included in the attached financial tables where the non-GAAP measure is presented. This document contains, and future oral and written statements of the company and its management may contain, forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to the financial condition, results of operations, plans, objectives, future performance and business of the company. Forward-looking statements, which may be based upon beliefs, expectations and assumptions of the company’s management and on information currently available to management, are generally identifiable by the use of words such as “believe,” “expect,” “anticipate,” “plan,” “intend,” “estimate,” “may,” “will,” “would,” “could,” “should” or other similar expressions. Additionally, all statements in this document, including forward-looking statements, speak only as of the date they are made, and the company undertakes no obligation to update any statement in light of new information or future events. Additional information concerning the company and its business, including factors that could materially affect the company’s financial results, is included in the company’s filings with the Securities and Exchange Commission, including the company’s Annual Report on Form 10-K. 3 LAKELAND FINANCIAL CORPORATION FIRST QUARTER 2 Three Months Ended (Unaudited – Dollars in thousands except Share and Per Share Data) Mar. 31, Dec. 31, Mar. 31, END OF PERIOD BALANCES Assets Deposits Brokered Deposits Core Deposits Loans Allowance for Loan Losses Total Equity Tangible Common Equity AVERAGE BALANCES Total Assets Earning Assets Investments Loans Total Deposits Interest Bearing Deposits Interest Bearing Liabilities Total Equity INCOME STATEMENT DATA Net Interest Income Net Interest Income-Fully Tax Equivalent Provision for Loan Losses 0 0 0 Noninterest Income Noninterest Expense Net Income PER SHARE DATA Basic Net Income Per Common Share Diluted Net Income Per Common Share Cash Dividends Declared Per Common Share Dividend Payout % % % Book Value Per Common Share (equity per share issued) Tangible Book Value Per Common Share Market Value – High Market Value – Low Basic Weighted Average Common Shares Outstanding Diluted Weighted Average Common Shares Outstanding KEY RATIOS Return on Average Assets % % % Return on Average Total Equity Average Equity to Average Assets Net Interest Margin Efficiency(Noninterest Expense / Net Interest Income plus Noninterest Income) Tier 1 Leverage Tier 1 Risk-Based Capital Common Equity Tier 1 (CET1) NA NA Total Capital Tangible Capital ASSET QUALITY Loans Past Due 30 - 89 Days Loans Past Due 90 Days or More 88 20 Non-accrual Loans Nonperforming Loans (includes nonperforming TDR's) Other Real Estate Owned Other Nonperforming Assets 31 9 9 Total Nonperforming Assets Performing Troubled Debt Restructurings Nonperforming Troubled Debt Restructurings (included in nonperforming loans) Total Troubled Debt Restructurings Impaired Loans Non-Impaired Watch List Loans Total Impaired and Watch List Loans Gross Charge Offs Recoveries 91 Net Charge Offs/(Recoveries) Net Charge Offs/(Recoveries)to Average Loans % % % Loan Loss Reserve to Loans % % % Loan Loss Reserve to Nonperforming Loans % % % Loan Loss Reserve to Nonperforming Loans and Performing TDR's % % % Nonperforming Loans to Loans % % % Nonperforming Assets to Assets % % % Total Impaired and Watch List Loans to Total Loans % % % OTHER DATA Full Time Equivalent Employees Offices 46 46 46 4 LAKELAND FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS March 31, 2015 and December 31, 2014 (in thousands, except share data) March 31, December 31, (Unaudited) ASSETS Cash and due from banks Short-term investments Total cash and cash equivalents Securities available for sale (carried at fair value) Real estate mortgage loans held for sale Loans, net of allowance for loan losses of $45,677 and $46,262 Land, premises and equipment, net Bank owned life insurance Federal Reserve and Federal Home Loan Bank stock Accrued interest receivable Goodwill Other assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Noninterest bearing deposits Interest bearing deposits Total deposits Short-term borrowings Federal funds purchased 0 Securities sold under agreements to repurchase Other short-term borrowings 0 Total short-term borrowings Long-term borrowings 34 35 Subordinated debentures Accrued interest payable Other liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock:90,000,000 shares authorized, no par value 16,610,688 shares issued and 16,521,255 outstanding as of March 31, 2015 16,550,324 shares issued and 16,465,621 outstanding as of December 31, 2014 Retained earnings Accumulated other comprehensive income Treasury stock, at cost (2015 - 89,433 shares, 2014 - 84,703 shares) Total stockholders' equity Noncontrolling interest 89 89 Total equity Total liabilities and equity 5 LAKELAND FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended March 31, 2015 and 2014 (in thousands except for share and per share data) (unaudited) Three Months Ended March 31, NET INTEREST INCOME Interest and fees on loans Taxable Tax exempt 98 Interest and dividends on securities Taxable Tax exempt Interest on short-term investments 13 8 Total interest income Interest on deposits Interest on borrowings Short-term 60 Long-term Total interest expense NET INTEREST INCOME Provision for loan losses 0 0 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Wealth advisory fees Investment brokerage fees Service charges on deposit accounts Loan, insurance and service fees Merchant card fee income Bank owned life insurance income Other income Mortgage banking income 65 Net securities gains 42 0 Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Net occupancy expense Equipment costs Data processing fees and supplies Corporate and business development FDIC insurance and other regulatory fees Professional fees Other expense Total noninterest expense INCOME BEFORE INCOME TAX EXPENSE Income tax expense NET INCOME BASIC WEIGHTED AVERAGE COMMON SHARES BASIC EARNINGS PER COMMON SHARE DILUTED WEIGHTED AVERAGE COMMON SHARES DILUTED EARNINGS PER COMMON SHARE 6 LAKELAND FINANCIAL CORPORATION LOAN DETAIL FIRST QUARTER 2015 (unaudited in thousands) March 31, December 31, March 31, Commercial and industrial loans: Working capital lines of credit loans % % % Non-working capital loans Total commercial and industrial loans Commercial real estate and multi-family residential loans: Construction and land development loans Owner occupied loans Nonowner occupied loans Multifamily loans Total commercial real estate and multi-family residential loans Agri-business and agricultural loans: Loans secured by farmland Loans for agricultural production Total agri-business and agricultural loans Other commercial loans Total commercial loans Consumer 1-4 family mortgage loans: Closed end first mortgage loans Open end and junior lien loans Residential construction and land development loans Total consumer 1-4 family mortgage loans Other consumer loans Total consumer loans Subtotal % % % Less:Allowance for loan losses Net deferred loan fees Loans, net 7
